UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1099


RONALD LUBER,

                Plaintiff - Appellant,

          v.

ANNE ARUNDEL COUNTY, MARYLAND; LAURA      A.    NEWMAN,    County
Executive, In Her Official Capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-00001-JKB)


Submitted:   May 29, 2014                     Decided:    June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Luber, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Luber appeals a district court order dismissing

his civil rights complaint under 28 U.S.C. § 1915(e)(2) (2012)

for failing to state a claim.            We have reviewed the court’s

memorandum and the record and affirm for the reasons stated by

the court.      See Luber v. Anne Arundel Cnty., Md., No. 1:14-cv-

00001-JKB (D. Md. entered Jan. 13, 2014, filed Jan. 14, 2014).

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2